PER CURIAM.
The Hingham Mutual Fire Insurance Company appeals a judgment entered in the Superior Court (Washington County, Kravchuk, C.J.) determining that Ruth McLellan held an insurable interest in real property at the time that a structure on the property was destroyed by fire. Hing-ham argues that McLellan had no legal or equitable interest in the property and, therefore, had no interest to insure. Because the Court is evenly divided on the issue presented, we affirm the judgment.
The entry is:
Judgment affirmed.